                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652

 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                           Plaintiffs,               FRITO-LAY NORTH AMERICA, INC.’S
                                                     REPLY IN SUPPORT OF ITS MOTION
       v.                                                FOR SUMMARY JUDGMENT

 FRITO-LAY NORTH AMERICA, INC.,

                           Defendant.


         In 2004, Princeton Vanguard, LLC (“Princeton”) selected “Pretzel Crisps” as the name for

its pretzel-cracker product. Unfortunately for Princeton, that name was doomed as a protectable

trademark before it was adopted, as it was merely a combination of two generic terms and that

combination was already in generic use in the media. Realizing its predicament, Princeton’s Vice

President of Marketing later sought help coming up with “some creative names [Princeton] might

be able to use as an umbrella brand for Pretzel Crisps,” because, as he put it, that name consists of

“two pretty generic words” and “there could be a challenge to it.” Opp’n No. 91195552 at A2094.

The marketing firm came back with over 60 ideas for potential brand names, but Princeton chose

to forgo a name change and assumed the risk associated with using a generic term as a product

name. Ultimately that gamble did not pay off, as Plaintiffs’ purported mark was indeed challenged

by a competitor to ensure the snack industry’s freedom to use the generic name, and was twice

found generic by the Trademark Trial and Appeal Board (“TTAB” or “Board”).

         Now in this Court, Plaintiffs mischaracterize the TTAB’s decisions and Frito-Lay’s

arguments, constructing strawmen rather than reckoning with the relevant and timebound evidence

and arguments. Plaintiffs also criticize and ignore key Fourth Circuit precedent and brazenly invite



01313-001/00172714-1                             1
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 1 of 25
this Court to do the same, even though Plaintiffs chose to bring this appeal in this forum.

         Because “pretzel crisps” was found generic, it can never later become a trademark under

established principles of trademark law. Booking.com B.V. v. Iancu, 915 F.3d 171, 180 (4th Cir.

2019) (“Once a term is deemed generic, it cannot subsequently become non-generic” and

“subsequent consumer recognition of the term as brand-specific cannot change that

determination.”). During the lengthy period since the record closed at the TTAB, Plaintiffs have

toiled to develop additional facts in the vain hope of showing their chosen product name is

somehow now not generic. But the “new” evidence Plaintiffs have submitted in this Court covering

that subsequent time period is entirely irrelevant to the question presented in Frito-Lay’s Motion

for Summary Judgment, as no amount of investment, marketing, policing, commercial success, or

even consumer recognition can convert a generic term into a protectable mark. Therefore, the Court

should grant summary judgment affirming the TTAB’s well-reasoned and well-supported decision

finding “pretzel crisps” generic.

                                              ARGUMENT

I.       The TTAB’s Finding on Genericness Should Be Reviewed for Substantial Evidence

         As a preliminary matter, it is important to understand the procedural posture of this case.

This action is an appeal of an agency decision. Ordinarily a review of an agency decision is

reviewed for substantial evidence. See 5 U.S.C. § 706(2)(E). Appeals to a district court from a

TTAB decision, however, are sometimes different in that the statute allows a party to introduce

new evidence. 15 U.S.C. § 1071(b)(3). Where a district court considers the TTAB record along

with new evidence submitted for the first time on appeal on a particular issue, the district court

reviews that combined record de novo and acts as the finder of fact. Swatch AG v. Beehive

Wholesale, LLC, 739 F.3d 150, 155–56 (4th Cir. 2014) (citing Kappos v. Hyatt, 566 U.S. 431,




01313-001/00172714-1                              2
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 2 of 25
444–45 (2012)). The rationale is that de novo review is “necessary to take such evidence into

account together with the evidence before the board.” Kappos, 566 U.S. at 445.

         Importantly, however, where no new evidence is introduced that is relevant to an issue on

appeal—that is, where a district court is evaluating an issue based on the same evidence that the

TTAB considered—the TTAB’s decision should be reviewed for substantial evidence. This was

explained in the underlying decision whose affirmance formed the basis for the Supreme Court’s

articulation of the standard of review in district court appeals. See Hyatt v. Kappos, 625 F.3d 1320,

1336 (Fed. Cir. 2010), aff’d and remanded, 566 U.S. 431 (“If the parties to a § 145 action do not

introduce any new evidence before the district court, the court reviews the case on the same record

presented to the agency and the reviewing court must apply the APA’s substantial evidence

standard.” (emphasis added)); see also id. (confirming that de novo review only applies “to factual

issues to which the new evidence relates” (emphasis added)). 1

         This principle has been confirmed in several cases since the Supreme Court’s decision in

Kappos. For example, a sister court in the Fourth Circuit has held that “factual findings made by

the Board which are untouched by new evidence presented to the court are reviewed under the

substantial evidence standard mandated by the Administrative Procedure Act.” Belmora, LLC v.

Bayer Consumer Care AG, 338 F.Supp.3d 477, 483–84 (E.D. Va. 2018) (emphasis added); see

also RXD Media, LLC v. IP Application Dev., No. 1:18-CV-486, 2019 WL 1394369, at *2 (E.D.

Va. Mar. 27, 2019) (“If no new evidence is admitted that relates to a disputed fact question, the

reviewing court must apply the APA substantial evidence standard to the PTO’s findings of fact

on that issue.” (emphasis added)); Johnston v. Rea, No. 1:12-CV-440, 2013 WL 1499052, at *3

(E.D. Va. Apr. 9, 2013) (“If Plaintiff offers no new evidence [on a disputed fact question] . . . the


1
  35 U.S.C. § 145 is the patent analogue to 15 U.S.C. § 1071(b). The Fourth Circuit has held that
the same standard of review applies to both. See Swatch AG, 739 F.3d at 155.


01313-001/00172714-1                             3
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 3 of 25
Court must employ the deferential standard of review provided under the [APA].”).

         In Belmora, the court identified the factual findings at issue from the TTAB’s decision and

found that even though new evidence was before the court on appeal, “Belmora ha[d] not adduced

any new evidence” related to these findings “that would require th[e] Court to review the

underlying evidence de novo.” 338 F.Supp. 3d at 488. Thus, the court reviewed the decision under

the substantial evidence standard and affirmed on summary judgment. Id. (“Because Belmora has

not offered any new evidence, and the Court finds that the Board’s decision was not arbitrary,

capricious, or otherwise not in accordance with law, this Court affirms the TTAB decision.”).

         Similarly, in RXD Media, the court identified the relevant TTAB fact findings and

determined that none of the new evidence submitted related to those findings; as such, the court

“need not undertake a de novo review of the evidence.” 2019 WL 1394369, at *2. The court noted

that “[t]he TTAB reached its decision after a full trial and after reviewing a voluminous record,”

“[t]he opinion is thorough and supported by the law,” and “[t]he TTAB did not take arbitrary or

capricious action here,” and therefore affirmed the decision on summary judgment. Id. And in

Johnston, the court applied substantial evidence review to the fact issues for which plaintiff had

not offered new substantive evidence. 2013 WL 1499052, at *3 (“[B]ecause Plaintiff has not

offered new evidence challenging USPTO’s obviousness determination, the agency is entitled to

deferential ‘substantial evidence’ standard of review.”).

         The sole issue raised in Frito-Lay’s Motion is whether the TTAB properly found “pretzel

crisps” generic (either when Princeton adopted it in 2004 or at any point up through the close of

the record in the TTAB). The same evidence bearing on that issue that was presented at the TTAB

is now before this Court on appeal, and none of Plaintiffs’ new evidence relates to that issue.

Indeed, in their initial complaint in this Court, Plaintiffs emphasized that they sought to “expand




01313-001/00172714-1                              4
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 4 of 25
[the TTAB] record beyond 2012 (when fact discovery closed in the underlying TTAB action) to

include five additional years’ worth of evidence of the public’s perception of the PRETZEL

CRISPS trademark.” Pls.’ Compl. ¶ 11 [Doc. 1] (emphasis added); see also id. ¶ 12 (explaining

that the expanded record before this Court “includ[es] evidence of the continuing success of the

PRETZEL CRISPS brand since 2012.” (emphasis added)). Plaintiffs’ own arguments for de novo

review make clear that all of their new evidence only speaks to the time period following the close

of the TTAB record. 2 Plaintiffs have not submitted or identified any new evidence relevant to the

public’s use or understanding of the term during the relevant time period considered by the TTAB. 3

         Because a term that began life as generic can never achieve trademark significance, see

Booking.com, 915 F.3d at 177 (“Generic terms can never obtain trademark protection.”), none of

Plaintiffs’ new evidence is relevant to the issue in Frito-Lay’s Motion. Cf. RXD Media, 2019 WL

1394369, at *3 (finding “new” evidence irrelevant because “RXD expressly stated that its new

evidence was from after the constructive use date.”). Thus, the Court is necessarily reviewing the

issue of genericness on the same record that the TTAB considered, and as such, the TTAB’s fact

findings should be reviewed for substantial evidence only. Plaintiffs are hoping that the reams of



2
  Pls.’ Opp’n Br. at 1 [Doc. 33] (referring to Plaintiffs’ “[a]dditional evidence of the PRETZEL
CRISPS brand’s continued growth and prominence during the intervening six years.” (emphasis
added)); id. at 7 (“Plaintiffs’ new evidence post-dates the close of fact discovery in the TTAB
proceedings.”); id. (“The new evidence Plaintiffs submit includes media and industry usage of
PRETZEL CRISPS as a brand name, and Snyder’s-Lance’s advertising and sales success since the
close of discovery at the TTAB in 2012.” (emphasis added)); see also Pls.’ Cross-Motion Br. at 11
[Doc. 35] (“Because fact discovery in the TTAB proceeding closed in 2012, Plaintiffs are
submitting with this motion additional evidence that expands the record . . . to include six years of
additional evidence.”); id. at 13 (explaining that their new evidence consists of “facts developed
since 2012 and submitted here, for the first time”).
3
  Plaintiffs nevertheless argue that “[T]he Court reviews the entire record—including the newly
submitted evidence—de novo,” citing Booking.com B.V. v. Matal, 278 F. Supp. 3d 891, 899 n.2
(E.D. Va. 2017). Pls.’ Opp’n Br. at 8. But that case is inapplicable here, because there the district
court explicitly found that “the new evidence before the Court bears on both” the genericness and
descriptiveness questions. Booking.com, 278 F. Supp 3d at 899 n.2. That is not so in this case.


01313-001/00172714-1                             5
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 5 of 25
irrelevant evidence they submitted will cause this Court to ignore the TTAB’s analysis and

findings and perhaps come to a different conclusion, but that is not the proposition for which

Kappos stands. Where (as here) there is no additional evidence presented to the Court that is

relevant to the issue decided by the TTAB, there is no justification to ignore or contradict its

findings that are supported by substantial evidence. See Dooyeaon Corp. v. Kiko S.p.A., No. 1:16-

cv-01284, 2017 WL 7052284, at *1 (E.D. Va. Sept. 5, 2017) (granting summary judgment for

defendant after holding “that the Plaintiff has not presented any new evidence not reviewed by the

TTAB, and that the underlying decision of the TTAB is supported by substantial evidence”).

II.      Plaintiffs Bear the Burden of Proof on Genericness in this Court

         In arguing that Frito-Lay has the burden to prove genericness, Plaintiffs hope to reap the

benefits, without having established the requirements, of registration on the Principal Register.

But Fourth Circuit case law makes clear that in the face of a genericness allegation, and in the

absence of a Principal Registration, the proponent of the alleged mark has the burden of proving

it is not generic. U.S. Search, LLC v. U.S. Search.com Inc., 300 F.3d 517, 524 (4th Cir. 2002)

(burden is on the proponent of unregistered term to show it is entitled to protection); Ale House

Mgmt., Inc. v. Raleigh Ale House, Inc., 205 F.3d 137, 140 (4th Cir. 2000) (“[B]ecause Raleigh Ale

House suggests that the term ‘ale house’ is generic and AHM has not registered it, AHM bears the

burden of establishing that it is not generic.”). Were the law otherwise, an owner of an unregistered

term or Supplemental Registration would unfairly enjoy a presumption expressly reserved for

holders of a Principal Registration. 4 Plaintiffs try to distinguish Ale House because it was an


4
  Plaintiffs themselves recently urged this very principle to the Federal Circuit in a brief they filed
in a different case. See Armendariz Decl. ¶ 2, Ex. 1 (Converse, Inc. v. Int’l Trade Comm’n, No.
16-2497 (Fed. Cir.) (Amicus Brief filed March 1, 2017, at 2, 9) (presumption of validity “attaches
only after a mark has gone through the registration process—a process that includes substantive
review by the [PTO] and publication in the Official Gazette;” “in exchange for opening itself to
this scrutiny [including opportunities for mark to be opposed by third parties], the registrant obtains


01313-001/00172714-1                              6
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 6 of 25
infringement action, but the Court made no such limitation when allocating the burden in that case.

         Finding no authority in this jurisdiction supporting their argument, Plaintiffs turn to cases

from other jurisdictions or involving wholly different issues. For example, Plaintiffs cite dicta in

B&B Hardware, Inc. v. Hargis Indus., Inc., for the proposition that a party opposing registration

bears the burden of proof. See Pls.’ Opp’n Br. at 9 [Doc. 33] (citing B&B Hardware, Inc. v. Hargis

Indus., Inc., 135 S. Ct. 1293, 1300 (2015)). But that was not an action under Section 1071(b) either.

The Court was merely discussing by way of background certain rules and procedures that apply in

opposition proceedings at the TTAB, and was in no way addressing who should bear the burden

of proof in a district court action like this one. Further, the original opposition at issue in B&B

Hardware was grounded on alleged likelihood of confusion with the challenger’s mark, not on an

allegation that the applied-for mark was generic. B&B Hardware, 135 S. Ct. at 1299. A likelihood

of confusion challenge requires an analysis of the relative rights between the parties. As such, it

may make sense that a party alleging a likelihood of confusion bears the burden to prove it, as the

mark would otherwise be registrable but for the prior user’s rights. Genericness, on the other hand,

involves the threshold issue of a term’s validity and suitability as a trademark—if a term is generic,

it cannot meet the definition of a trademark. See 15 U.S.C. § 1127 (defining “trademark” as “any

word, name, symbol, or device, or any combination thereof” used to identify one’s goods “from

those manufactured and sold by others and to indicate the source of the goods”).

         Plaintiffs’ other citations are also inapplicable here. Paleteria La Michoacana, Inc. v.

Productos Lacteos Tocumbo S.A. De C.V. involved cancellation of a Principal Registration, and as

explained above, such registrations have a statutory presumption of validity. 188 F. Supp. 3d 22,

97 (D.D.C. 2016) (“A party seeking to cancel a registered mark must prove the grounds for


tangible benefits once registration is granted.”) (emphasis added)). Plaintiffs’ Supplemental
Registration did not endure this scrutiny as it was not published for opposition. 15 U.S.C. § 1092.


01313-001/00172714-1                               7
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 7 of 25
cancellation and overcome the statutory presumption of validity that attaches to a registered

mark.”). Material Supply Int’l, Inc. v. Sunmatch Indus. Co. involved a dispute over which party

owned a particular mark. 146 F.3d at 983, 986 (D.C. Cir. 1998). And Booking.com was an ex parte

appeal of a trademark examiner’s refusals of registration, not an inter partes proceeding like this

one. 278 F. Supp. 3d at 897–98. Thus, Booking.com is inapposite, because in contrast to an opposer

like Frito-Lay, “in registration proceedings, the USPTO always bears the burden of establishing

that a proposed mark is generic.” Booking.com, 915 F.3d at 179.

III.     The TTAB Properly Found “Pretzel Crisps” As A Whole Generic

         In an effort to obfuscate the issues in this appeal, Plaintiffs avoid confronting the TTAB’s

actual findings, instead mischaracterizing Frito-Lay’s arguments and attacking a wholly imagined

version of the TTAB’s analysis. But a careful look at the TTAB’s 2017 decision reveals it to be a

correct application of the relevant law, and one that adheres to the guidance of the Federal Circuit’s

remand. Whatever issues the Federal Circuit may have found in the TTAB’s first analysis in 2014

are not present in the Board’s 2017 decision.

         a. The 2014 TTAB decision and the Federal Circuit opinion

         When viewing the 2017 TTAB decision in light of the Federal Circuit’s opinion, it is

important to understand what the Federal Circuit did and did not do. For example, the court did

not “reverse” the TTAB’s 2014 decision, contrary to Plaintiffs’ multiple assertions otherwise.

Rather, the court merely vacated the decision and remanded it for the Board to apply the correct

legal standard and provide sufficient explanation for its analysis. Princeton Vanguard, LLC v.

Frito-Lay N. Am., Inc., 786 F.3d 960, 970–71 (Fed. Cir. 2015). The distinction is important,

because calling it a reversal suggests that the court changed the TTAB’s ultimate conclusion on

genericness. But the court made no holding in that regard; it only took issue with the level of




01313-001/00172714-1                              8
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 8 of 25
explanation and analysis the TTAB used to get there. See id. at 970 (“Our review under [the

substantial evidence] standard can only take place when the agency explains its decisions with

sufficient precision, including the underlying factfindings and the agency’s rationale.” (quotation

marks and citation omitted)).

         In its 2014 decision, the Board first analyzed evidence regarding the constituent terms

“pretzel” and “crisps” and found them both to be generic. Frito-Lay N. Am., Inc. v. Princeton

Vanguard, LLC, 109 U.S.P.Q.2d 1949, 1959–60. The Board also examined evidence regarding the

meaning of the combined term “pretzel crisps.” Id. The Board then concluded that “[t]he

commonly understood meaning of the words ‘pretzel’ and ‘crisps,’ demonstrates that purchasers

understand that ‘PRETZEL CRISPS’ identifies ‘pretzel crackers.’” Id. at 1959.

         On appeal, the Federal Circuit found certain deficiencies in the Board’s analysis. The court

acknowledged that it is sometimes “useful” for the TTAB “to consider the public’s understanding

of the individual words in a compound term as a first step in its analysis.” Princeton Vanguard,

786 F.3d at 968. But after this “first step,” “the Board must then consider available record evidence

of the public’s understanding of whether joining those individual words into one lends additional

meaning to the mark as a whole.” Id. at 969. The court found the Board’s written decision

contained “no evidence that the Board conducted the necessary step of comparing its findings with

respect to the individual words to the record evidence demonstrating the public’s understanding of

the combined term: PRETZEL CRISPS.” Id. Accordingly, the court remanded so the Board could

perform its analysis under the appropriate legal standard. Id. at 971. 5


5
  Plaintiffs’ mention of the law of the case doctrine is perplexing. See Pls.’ Opp’n Br. at 1 n.1
[Doc. 33]. In purporting to represent the “Federal Circuit’s holding” that they claim is “binding on
the Court,” Plaintiffs cobble together a statement constructed from two separate quotations that
appear in different sections on different pages in the court’s opinion. Id. at 1. Thus, it is unclear
what exactly Plaintiffs claim to be the law of the case. Additionally, Plaintiffs cite no authority for
the proposition that this Court is bound by a decision in a different circuit. At any rate, the TTAB’s


01313-001/00172714-1                              9
       Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 9 of 25
         b. The 2017 TTAB decision

         On remand, the TTAB issued a second precedential opinion providing a detailed analysis

as mandated by the Federal Circuit. Frito-Lay N. Am., Inc. v. Princeton Vanguard, LLC, 124

U.S.P.Q.2d 1184. The TTAB undertook the “first step” in the analysis and examined the

component terms “pretzel” and “crisps,” again finding both to be generic. Id. at 1201 (“[T]here is

no question that ‘PRETZEL’ would be understood by the relevant public primarily as referring to

any ‘pretzel,’ including a pretzel cracker and that ‘CRISPS’ would be understood by the relevant

public primarily as referring to ‘crackers,’ also including pretzel crackers.”). The TTAB then

proceeded to analyze extensive evidence regarding “pretzel crisps” as a whole, including “media

references, product reviews,” “consumer feedback,” and, importantly, Princeton’s own use of the

term. Based on this exhaustive review, the TTAB concluded that the combined term is generic,

explaining that “the record demonstrates that the primary consumer perception of the term

‘PRETZEL CRISPS,’ as a whole, is likely to be that of a common name for the identified goods,

‘pretzel crackers.’” Id. at 1204 (emphasis added).

         Plaintiffs complain in conclusory fashion that “[o]n remand . . . the TTAB largely repeated

its earlier, erroneous analysis” and purport to recount “multiple errors” committed by the TTAB.

Pls.’ Opp’n Br. at 3. But the list of grievances that follows does not actually identify a single error

in the TTAB’s decision. For example, Plaintiffs state that “the TTAB once again began by

dissecting the PRETZEL CRISPS mark” to consider the meaning of the component terms. Id. But

this is an appropriate first step, as acknowledged explicitly in the Federal Circuit’s opinion and in

Fourth Circuit caselaw. Next, Plaintiffs acknowledge that the TTAB “considered Plaintiffs’



2017 analysis and finding that “pretzel crisps” is generic is correct under the Federal Circuit’s
mandate, and both Federal and Fourth Circuit law generally, so the question of whether the court
established any “law of the case” is meaningless.


01313-001/00172714-1                              10
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 10 of 25
extensive media analysis,” but they take issue with the articles the TTAB chose to highlight and

presumably with the conclusions the TTAB drew from them, neither of which constitutes error.

Third, Plaintiffs complain that the TTAB found the declarations submitted by Plaintiffs from

interested distributors to be “of limited probative value.” Id at 4. Plaintiffs characterize this

finding as “conclusory,” but fail to note the TTAB’s analysis finding that “to the extent [the

declarations] purport to convey the views and comments of [end] consumers, such commentary

constitutes speculation and inadmissible hearsay” or offer any evidence or authority to rebut it.

See Frito-Lay, 124 U.S.P.Q.2d at 1195. Fourth, Plaintiffs complain that the TTAB held that expert

surveys were not relevant, but as explained at length in Frito-Lay’s Motion and further below, this

is a correct statement of the law, particularly in the Fourth Circuit, and in fact, the TTAB cited the

Fourth Circuit in so holding. See id. at 1202. 6

         c. Plaintiffs’ erroneous characterizations of Frito-Lay’s Motion

          Throughout their Response, Plaintiffs repeatedly mischaracterize Frito-Lay’s argument

regarding the generic nature of “pretzel crisps.” For example, Plaintiffs begin by claiming that

“[s]ince 2009, Frito-Lay has advanced a simple but flawed theory: Because the terms ‘pretzels’

and ‘crisps’ each is generic for certain items, the combined term PRETZEL CRISPS must be

generic for pretzel crackers.” Pls.’ Opp’n Br. at 1; see also id. at 10 (“Frito-Lay asserts that it is

entitled to summary judgment because each of ‘pretzel’ and ‘crisps’ is generic, and therefore the

term PRETZEL CRISPS must also be generic.”). This simplistic distortion of Frito-Lay’s

arguments is disingenuous at best. By attempting to frame the issue in this manner, Plaintiffs are

hoping to latch on to the Federal Circuit’s criticism of the 2014 TTAB decision to craft a strawman

version of Frito-Lay’s argument they think is assailable. This is not the first time Plaintiffs have


6
  Plaintiffs similarly note, but fail to identify any error in, the TTAB’s finding that “pretzel crisps”
lacks secondary meaning, but that is not at issue in Frito-Lay’s Motion.


01313-001/00172714-1                               11
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 11 of 25
employed this tactic. In its brief on remand at the TTAB, Princeton stated that “Frito-Lay’s

assertion that PRETZEL CRISPS must be generic because the words ‘pretzel’ and ‘crisps,’ when

evaluated separately, are generic must fail.” Opp’n No. 91195552 at A5017 (Applicant’s Trial

Brief on Remand at 48). Like here, this assertion ignores the pages of analysis Frito-Lay has

dedicated to the use of the term as a whole.

         Examination of the component terms is but the initial step in the analysis of the term as a

whole, and by criticizing this step, Plaintiffs either misunderstand or deliberately misrepresent the

relevant law. In fact, the Fourth Circuit itself recently confirmed that this step is appropriate, even

using “pretzel crisps” and the TTAB’s analysis in this very case for illustration.

         In Booking.com, the Fourth Circuit explained that “when confronted with a compound term

like PRETZEL CRISPS, courts may consider as a first step the meaning of each of the term’s

component marks” as part of the ultimate inquiry into “the term as a whole.” 915 F.3d at 184

(emphasis added). The Court went on to explain that “in determining whether PRETZEL CRISPS

is generic, a court may first determine based on dictionary definitions and other competent sources

that PRETZEL is primarily understood to refer to the genus of pretzels, and that CRISPS would

be understood as primarily referring to crackers,” and the Court cited as support the portion of the

TTAB’s 2017 decision in this case that contains this very analysis. The Court went on to explain

that the next step would involve consideration of evidence of use of the compound term “to

determine whether the term PRETZEL CRISPS is perceived primarily to refer to a crispy pretzel

or to a particular source,” again citing to the TTAB’s analysis—the same analysis that Plaintiffs

now attempt to criticize on appeal. Id. at 184–85.

         No authority cited by Plaintiffs forecloses the consideration of the constituent terms of a

compound term as part of the overall analysis, and even the Federal Circuit opinion from Plaintiffs’




01313-001/00172714-1                              12
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 12 of 25
first appeal recognizes this as an appropriate “first step,” a point the Federal Circuit has since

confirmed. See, e.g., In re Driven Innovations, Inc., 674 Fed. Appx. 996, 999 (Fed. Cir. 2017)

(citing the Federal Circuit’s opinion in this case for the proposition that “it can be helpful for the

court to consider the public’s understanding of individual words in a mark with compound terms

as a first step in the analysis.”). The Fourth Circuit has made it equally clear that “the principle

that a mark must be considered as a whole to determine its validity does not preclude courts from

considering the meaning of individual words in determining the meaning of the entire mark.” Hunt

Masters, Inc. v. Landry’s Seafood Rest., Inc., 240 F.3d 251, 254 (4th Cir. 2001) (emphasis added);

see also 2 McCarthy on Trademarks and Unfair Competition § 11:27 (5th ed.) (hereinafter

“McCarthy”) (“[I]t is not a violation of the anti-dissection rule to separately view the component

parts [of a composite term] as a preliminary step on the way to an ultimate determination of

probable customer reaction to the composite as a whole.”).

         Of course, Plaintiffs have good reason to urge the Court to omit this first step of the

analysis, because by ignoring the meaning of the component terms “pretzel” and “crisps,”

Plaintiffs hope to avoid the elephant in the room—that their chosen brand name is simply, as their

own VP of Marketing put it, “two pretty generic words.” In fact, Plaintiffs do not make any serious

effort to rebut the argument that both “pretzel” and “crisps” are generic, nor do they explain how

the combination of those generic words amounts to anything more than the sum of its generic parts.

See Convenient Food Mart, Inc. v. 6-Twelve Convenient Mart, Inc., 690 F. Supp. 1457, 1464 (D.

Md. 1988), aff’d, 870 F.2d 654 (4th Cir. 1989) (“the Court finds CFM’s arrangement of the words

‘Convenient Food Mart’ obvious and meaning nothing more than a convenient food mart.”). But

Frito-Lay has never argued that the analysis should stop at consideration of the component terms,

and indeed it did not at the TTAB or in Frito-Lay’s Motion.




01313-001/00172714-1                             13
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 13 of 25
         As explained above, the very analysis of the term “pretzel crisps” undertaken by the TTAB

in 2017 (and by Frito-Lay in this Court) was recently blessed by the Fourth Circuit in Booking.com.

As such, Plaintiffs have no credible argument that either (1) analysis of the constituent terms

“pretzel” and “crisps” is inappropriate or (2) the TTAB and Frito-Lay have not adequately

analyzed the term “pretzel crisps” as a whole.

IV.      “Pretzel Crisps” Has Been Generic Since Before It Was Adopted by Plaintiffs

         The record at the TTAB establishes that “pretzel crisps” was already used as a generic term

before Plaintiffs adopted it as the name for their products. Additionally, because Plaintiffs do not

dispute or rebut the TTAB’s finding or Frito-Lay’s argument that the terms “pretzel” and “crisps”

are generic for Plaintiffs’ pretzel-cracker products (and were when Plaintiffs adopted them 7), the

first step of the analysis already weighs in favor of a finding that “pretzel crisps” is generic. As

explained below, the remainder of the analysis with respect to the combined term confirms that

the term as a whole is also generic.

         a. “Pretzel crisps” is not a “coined” mark under trademark law

         In trademark law, the more inherently distinctive a particular mark is, the more protection

it generally receives. Sara Lee Corp. v. Kayser-Roth Corp., 81 F.3d 455, 464 (4th Cir. 1996). In

assessing the distinctiveness of a purported mark, courts classify it into one of five categories:

(1) generic, (2) descriptive, (3) suggestive, (4) arbitrary, and (5) fanciful. U.S. Search, 300 F.3d

at 523. “Fanciful (made-up words expressly coined to serve as trade or service marks), arbitrary

(common words applied in unfamiliar ways), and suggestive marks (words that connote, rather

than describe, some quality or characteristic of a product or service) are inherently distinctive, and



7
 Indeed, from the very outset Princeton itself used “pretzels” and “crisps” as generic terms for its
products, e.g., identifying them as “Pretzels” in its 2004 trademark application, and using “Crisps”
on its packaging from 2004-2010 to identify serving sizes and related nutrition facts.


01313-001/00172714-1                             14
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 14 of 25
thus receive the greatest protection.” Id. Descriptive marks are not inherently distinctive, and thus

are only protected if they have acquired distinctiveness, or “secondary meaning,” in the eyes of

the public. Id. And finally, “‘[G]eneric’ terms are the common name of a product or service itself,

and can never be trademarks.” Sara Lee, 81 F.3d at 464. Sometimes, a once-fanciful mark can

fall into generic use over time. Id.

         Thus, in trademark law, “coined” is a term of art referring to fanciful marks, which are

“made-up words” specifically invented for use as trademarks and are the most distinctive class of

marks. Id. (“Fanciful marks are, in essence, made-up words expressly coined for serving as a

trademark”); see also U.S. Search, 300 F.3d at 523. Examples of coined or fanciful marks include

Clorox, Kodak, Polaroid, and Exxon. Sara Lee, 81 F.3d at 464. “[C]oined marks . . . have no

meaning other than their trademark significance.” McCarthy § 11:6. By contrast, Plaintiffs

concede that “pretzel crisps” is, at best, descriptive. See Frito-Lay, 124 U.S.P.Q.2d at 1203 (noting

that Princeton’s Supplemental Registration and Section 2(f) claim of acquired distinctiveness both

“constitute admissions that the term ‘PRETZEL CRISPS’ is not inherently distinctive of ‘pretzel

crackers.’”). Thus, it cannot be a “coined” (i.e. fanciful) mark.

         Several times in this litigation, Plaintiffs have claimed that “pretzel crisps” is a term

“coined” by Princeton. See, e.g., Pls.’ Compl. ¶ 20; Pls.’ Opp’n Br. at 5, 28. But this is certainly

not true in a trademark sense. As the TTAB correctly found, “Although [Princeton] maintains that

it created the term ‘PRETZEL CRISPS,’ it asserts rights in the term under Section 2(f) acquired

distinctiveness, not as a coined term.” Frito-Lay, 124 U.S.P.Q.2d at 1202 n.58. In fact, the evidence

shows that the term had been used generically by the general public before Princeton adopted it,

thus they did not even create or “coin” the combined term in a layman’s sense. See id. at 1203.

         b. Plaintiffs’ own generic use of “pretzel crisps”




01313-001/00172714-1                             15
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 15 of 25
         Remarkably, Plaintiffs attempt to downplay the significance of their own generic use of

their purported brand name, but “evidence of the owner’s generic use . . . ‘is strong evidence of

genericness.’” Retail Servs., Inc. v. Freebies Publ’g, 364 F.3d 535, 545 (4th Cir. 2004) (quoting

McCarthy § 12:13). For example, Princeton’s VP of Sales called Princeton “the original pretzel

crisp company” in a pitch to Starbucks, suggesting that there are other pretzel crisp companies that

make a pretzel crisp product. Opp’n No. 91195552 at A2099. Plaintiffs try to characterize this as

a statement that Princeton is “the creator of PRETZEL CRISPS,” Pls.’ Opp’n Br. at 19, but this is

belied by the use of “pretzel crisp” in the singular to modify “company.” Princeton’s founder also

made similar generic uses of “pretzel crisps” and “pretzel crisp” when describing its products. See

Frito-Lay’s Motion Br. at 13–14; 21–22 [Doc. 28-1]. Plaintiffs try to compare these uses to

“ordering a ‘coke’ or ‘googling’ an item,” Pls.’ Opp’n Br. at 19, but COKE and GOOGLE truly

are coined marks, unlike “pretzel crisps.” In any event, the Fourth Circuit has held that generic

uses by company officials are highly probative of genericness.

         c. Media and third-party references confirm that “pretzel crisps” is generic

         In its Motion, Frito-Lay provided numerous examples of generic use of “pretzel crisps” in

the media establishing that the public understands the term to be a generic descriptor and not a

trademark. In response, Plaintiffs attempt to dismiss or downplay some of the most compelling

examples while engaging the Court in a counting exercise by tallying what they believe to be the

proportion of “brand references” in the record. Besides ignoring some of the most critical evidence

in the case, there are several other flaws with Plaintiffs’ approach.

         One of the most compelling facts revealed by the TTAB record is that the term “pretzel

crisps” was in generic use before Plaintiffs claim to have adopted it in 2004. Among the media

mentions considered by the TTAB were articles from 1998, 1999, and 2001 using the term “pretzel




01313-001/00172714-1                             16
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 16 of 25
crisps” to refer to a food item. See, e.g., Opp’n No. 91195552 at A1462–63 (snack recipe consisting

of “flat pretzel crisps and crunchy pretzel sticks”); A1460–61 (list of “Hot” grocery items that

includes “Honey-mustard pretzel crisps”); A1458 (advising serving dip recipe “with pretzel crisps

or crackers”). Plaintiffs attempt to dismiss these generic media mentions prior to Princeton’s

adoption as “de minimis,” Pls.’ Opp’n Br. at 23, but these articles are absolutely devastating to

Plaintiffs’ key claims. The uses are clearly generic, which Plaintiffs do not dispute. Thus, they

directly contradict and completely rebut Plaintiffs’ claims that Princeton coined the term “pretzel

crisps,” see Pls.’ Opp’n Br. at 23, and that Princeton “devised PRETZEL CRISPS as an original

brand name for its new snack food creation,” Pls.’ Compl. ¶ 42. Even a single article with generic

use of “pretzel crisps” prior to Plaintiffs’ adoption would be enough to disprove these claims and

support a genericness finding, so multiple articles can hardly be characterized as de minimis. See,

Cummins Engine Co. v. Continental Motors Corp., 359 F.2d 892, 894-95 (C.C.P.A. 1966) (relying

on a single prior magazine article referring to “turbo-diesel,” along with dictionary definitions of

“turbo” and “diesel,” to find composite term “turbodiesel” generic).

         Frito-Lay also cited many other articles in the TTAB record that confirm the public

continued to use and understand “pretzel crisps” to be a generic product descriptor after Plaintiffs’

adoption. See Frito-Lay’s Motion Br. at 11–12. Plaintiffs do not meaningfully confront these

generic uses, except for one example. Plaintiffs take issue with a Slashfood article about a taste

test held to determine the best pretzels in different categories. Pls.’ Opp’n Br. at 14; Opp’n No.

91195552 at A3254–59. Plaintiffs claim that the use of “pretzel crisps” in this article to describe

a category was a brand reference because Snack Factory’s products were the only ones featured in

this category. However, Plaintiffs ignore that “crisps” was just one pretzel category among 12; the

other categories tested were “sticks, extra-dark, honey wheat, multigrain, flavored, old fashioned,




01313-001/00172714-1                             17
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 17 of 25
gluten-free, unsalted, rods, sourdough and traditional.” Opp’n No. 91195552 at A3254–59. The

inclusion of “pretzel crisps” as a category along with these other generic categories is plainly a

generic use. The fact that Snack Factory’s product was the only one in that category does not

magically convert that one category descriptor listed alongside 11 others into a brand use.

         Plaintiffs’ criticism of the Slashfood article illustrates more pervasive problems with their

treatment of media mentions in the record. First and foremost, Plaintiffs appear to automatically

count as a “trademark” use any article that relates to their products, even if the author uses “pretzel

crisps” generically within the article. But that is not correct (as the TTAB correctly recognized).

For example, when an article references “Snack Factory pretzel crisps,” that shows the author

considers “Snack Factory” as the brand and “pretzel crisps” as a generic term. See Frito-Lay, 124

U.S.P.Q.2d at 1193 (noting such uses indicate that authors “view [Princeton] as only one of several

potential sources of a ‘pretzel crisps’ product, i.e., as a genus of product, not a brand”).

         In addition, at the TTAB and in this Court, Plaintiffs submitted media evidence through

Christopher Lauzau, a “Senior Legal Research Analyst” at the law firm of Plaintiffs’ counsel.

Opp’n No. 91195552 at A1156 et. seq. At the TTAB, Mr. Lauzau purported to categorize the

media mentions of “pretzel crisps” based on whether he thought the term was used generically or

as a trademark, and he reported the percentage he thought “clearly referred to PRETZEL CRISPS

as a brand name of snacks produced by Snack Factory or its licensees,” as well as the percentage

he thought “referred to that phrase in a way that may have been a generic reference.” See id. at

A1157–58 (TTAB); [Doc. 41] at 2 (this Court). Besides the bias evident in his categorization

(“clearly referred to PRETZEL CRISPS as a brand name” vs. “may have been a generic

reference”), Mr. Lauzau does not explain the criteria he used to assign those categories, and at the

TTAB, it was not clear which articles he assigned to which categories. Also, as the TTAB correctly




01313-001/00172714-1                              18
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 18 of 25
noted, Mr. Lauzau is not qualified or presented as an expert in trademark law. Frito-Lay, 124

U.S.P.Q.2d at 1190. In any event, the TTAB specifically rejected Mr. Lauzau’s attempts to tally

this evidence, concluding it “cannot give any weight to his finding as to the percentages that list

the term in a particular fashion” and proceeding to “make [its] own findings.” Id.

         In contrast to the submissions in the TTAB, Plaintiffs’ submissions of new media mentions

of “pretzel crisps” in this Court (which are not relevant to this Court’s evaluation of the TTAB

decision) include notations purporting to indicate the category to which they assigned each article

(“T” for a trademark use, “G” for an “arguably generic” use, “N” for a “false positive,” and “D”

for a duplicate article). This illuminates further how Plaintiffs’ purported percentages are flawed.

For example, Plaintiffs included as “trademark” uses around 258 articles that are obvious press

releases from Plaintiffs or their affiliates. See Declaration of David Armendariz (“Armendariz

Decl.”) ¶ 7 (filed contemporaneously). Such self-serving documents are hardly evidence of the

public’s perception. Additionally, over two-dozen articles mention “pretzel crisps” in the context

of this litigation, see id. ¶ 8, but astonishingly Plaintiffs include these as “trademark” uses, even

with titles such as “Are pretzel crisps crumbling into genericness” (using “pretzel crisps” in lower-

case letters in the title and throughout the article), [Doc. 41-5] at 214, or “Pretzel Crisps Found

Generic and Unregistrable,” [Doc. 42-3] at 125, or otherwise referencing Frito-Lay’s success in

challenging the mark as generic. Duplicate articles were overcounted by Plaintiffs as trademark

uses, and over a dozen generic uses were miscategorized by Plaintiffs as trademark uses.

Armendariz Decl. ¶ 3, Ex. 2. And generic references to other companies’ “pretzel crisp” products

were inexplicably counted as false hits. See, e.g., [Doc 42-2] at 253 (referring to “Stacy’s Pretzel

Crisps”); [Doc. 42-6] at 131 (using “Pretzel Crisps” to refer to “Stacy’s Bake Shop crisps.”). 8


8
  There are also over 50 records with no notation by Mr. Lauzau, so it is unclear how Plaintiffs are
including those articles in their computations.


01313-001/00172714-1                             19
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 19 of 25
         Plaintiffs make the remarkable claim that “mixed uses of a mark in the media are

insufficient as a matter of law to establish that the mark is generic,” Pls.’ Opp’n Br. at 15, but the

authority they cite stands for no such proposition. All of the cases cited for this point (including a

non-precedential TTAB decision) involve genericness refusals by a trademark examiner, not inter

partes proceedings like the one before this Court. In such examinations, the burden of proof is on

the trademark examiner, who must show that the mark is generic by clear evidence. See In re

Merrill Lynch, Pierce, Fenner, & Smith, Inc., 828 F.2d 1567, 1571 (Fed. Cir. 1987) (“[t]he burden

of showing that a proposed mark is generic remains with the [PTO],” which “must be based on

clear evidence of generic use”); In Re Trek 2000 Int’l Ltd., 97 U.S.P.Q.2d 1106, 1108 (TTAB

2010) (“When a proposed mark is refused registration as generic, the examining attorney has the

burden of proving genericness by ‘clear evidence’ thereof”); In Re Ach Direct Inc., 2006 WL

2646012, at *5 (Aug. 28, 2006) (non-precedential) (“[T]he evidentiary burden of establishing

genericness of a term rests with the Office and the showing must be based on clear evidence.”).

This is not the standard of proof in this case, and even Plaintiffs have not claimed otherwise.

         Plaintiffs’ simplistic counting exercise reveals very little in the way of public perception

of the term “pretzel crisps.” Even ignoring the errors in Plaintiffs’ calculations, there is no magic

threshold of media mentions that can save Plaintiffs’ name from being a generic term. See

Booking.com, 915 F.3d at 180 (“‘[N]o matter how much money and effort the user of a generic

term has poured into promoting the sale of its merchandise and what success it has achieved in

securing public identification,’ that user cannot claim the exclusive right through trademark

protection to call the product . . . by its name” (quoting Abercrombie & Fitch Co. v. Hunting World,

Inc., 537 F.2d 4, 9 (2d Cir. 1976))); Am. Online, Inc. v. AT&T Corp., 243 F.3d 812, 822 (4th Cir.

2001) (no amount of “de facto secondary meaning” can create a proprietary right over a generic




01313-001/00172714-1                             20
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 20 of 25
term). The Board painstakingly analyzed all of the various types of media references, product

reviews, and consumer feedback submitted by both parties and concluded they demonstrate “that

the term ‘PRETZEL CRISPS’ is more likely to be perceived by the relevant public as a name for

a type of snack product that may derive from multiple sources, rather than a brand that emanates

from a single source.” 124 U.S.P.Q.2d at 1190–94. There was no error in the Board’s analysis.

         d. Plaintiffs’ policing of generic use does not create a protectable mark

         As in the TTAB, Plaintiffs point to some policing efforts as evidence that “pretzel crisps”

is a protectable mark, but in fact all the evidence shows is that like the general public, the third

parties that were threatened by Plaintiffs perceived and used “pretzel crisps” as a generic term.

         For example (and as fully considered by the TTAB), when Kraft introduced pretzel

crackers under its RITZ MUNCHABLES mark, it used “pretzel crisps” as the generic descriptor.

The generic nature of this use is evident from the way “pretzel crisps” was set off from Kraft’s

RITZ MUNCHABLES mark in different typeface and color (see comparison below). Eventually,

Kraft agreed not to use “pretzel crisps” “as a product descriptor — i.e., the words commonly used

after the product’s trademark on packaging to communicate to the consumer what type of product

it is,” but Kraft made no admission of liability or acknowledgement that Princeton was entitled to

a registration for “pretzel crisps.”     Opp’n No. 91195552 at A1795, 1798. Kraft merely

acknowledged the non-controversial fact that Princeton owns a registration on the Supplemental

Register. Importantly, Kraft was careful to ensure that the settlement agreement contained a

provision allowing Kraft to resume generic use of the term should a court or trademark office find

the term to be generic. Id. at A1798. Following the settlement agreement, Kraft changed the

generic descriptor “pretzel crisps” on its packaging to “pretzel thins” and “pretzel rounds” (two

terms that Plaintiffs agree are not used as trademarks), demonstrating that Kraft considers all of




01313-001/00172714-1                             21
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 21 of 25
these terms to be generic. See Pls.’ Opp’n Br. at 17 (“Kraft subsequently adopted the terms ‘pretzel

thins’ and ‘pretzel rounds’ to describe its products” (emphasis added); see also Opp’n No.

91195552 at A1543 (declaration from Princeton’s founder testifying that “pretzel thins” and

“pretzel rounds” are “generic descriptors”).




          Similarly (and also considered by the TTAB), Pretzels, Inc. responded to Plaintiffs’ cease-

and-desist letter explaining that its “use of the generic term ‘pretzel crisps’ was merely a reference

to a particular market segment described in industry publications.” Id. at A1942.

           Plaintiffs’ more recent policing efforts (which are not relevant to this Court’s review of

the TTAB decision) likewise show that the third parties involved believed “pretzel crisps” is

generic. For example, Wish Farms posted a recipe on its website for “Blueberry Pretzel Crisps”

(see image below, left). [Dkt. 45-9] at 3. The recipe did not feature Plaintiffs’ product, and the

term “Pretzel Crisps” was used generically to refer to the recipe itself. Id. Plaintiffs actually

suggested that Wish Farms “alter the recipe” to include Plaintiffs’ product, id., but Wish Farms

declined, noting that “the photos were done with a different product and the quickest way that we

could address your concern was to simply change the name,” id. at 7.




01313-001/00172714-1                              22
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 22 of 25
         In 2017, Plaintiffs sent a cease-and-desist letter to Betty Jane Homemade Candies over the

use of the term “Pretzel Crisps” as a generic descriptor for an ingredient in its “Betty’s Bites”

snack (see image above, right). Armendariz Decl. ¶ 5, Ex. 4, at SLPC_00000035–36. The term

was listed alongside other ingredients including “Caramel,” “Milk Chocolate,” and “Sea Salt” and

was used in the same manner as those other generic terms. Id. In response to the letter, Betty Jane’s

owner stated that he “assumed [pretzel crisps] was a descriptor term for the type of pretzel item

(similar to pretzel rod for example, describing the pretzel product).” Id. at SLPC_00000084. And

in Plaintiffs’ cease-and-desist letter to Columbia County Bread and Granola over the use of

“pretzel crisps” on some of its packaging, Snyder’s-Lance’s own Assistant General Counsel stated

that Columbia County Bread had used “pretzel crisps” “as a generic term.” [Doc. 45-10] at 11.

         None of these examples show any attempt by third parties to copy or trade on Plaintiffs’

purported mark or goodwill. On the contrary, they all show generic uses of a commonly

understood generic term. Plaintiffs argue that their successful policing efforts “support the

conclusion that others in the industry recognize PRETZEL CRISPS as a brand name,” Pls.’ Opp’n

Br. at 17, but they cite no relevant authority supporting that assertion. Instead, Plaintiffs cite two

non-precedential TTAB decisions, both of which are inapposite. 9


9
 The first involved competitors’ use of a coined mark, see STK LLC v. Backrack, Inc., Cancellation
No. 92049332, 2012 WL 2024459, at *8 (TTAB May 21, 2012) (non-precedential) (“In 1988, one
of respondent's founders coined the BACKRACK trademark.”), and as explained above, “pretzel
crisps” is not a coined mark. The second involved third parties creating “replicas” of the


01313-001/00172714-1                             23
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 23 of 25
         Additionally, conspicuously absent in the record is any evidence that Plaintiffs have

policed the numerous instances of generic use of “pretzel crisps” in the media. If Plaintiffs

believed such uses were improper, one would expect they would have reached out to demand

proper use of their purported mark or at least educate the media and the public regarding their

alleged rights. However, in response to a request for production from Frito-Lay, Plaintiffs

produced no documents showing that they have taken any such action with respect to the media.

See Armendariz Decl. ¶ 4, Ex. 3 (Plaintiffs’ Responses to RFP Nos. 2, 3, and 4).

         e. Surveys are irrelevant when the alleged mark was in common use

         The Fourth Circuit has explained that there are two situations where a mark may be

classified as generic: “(1) where the term began life as a ‘coined term’ 10; and (2) where the term

was commonly used prior to its association with the products at issue.” Hunt Masters, 240 F.3d

at 255 (emphasis added). “While consumer surveys are relevant to determining whether a term is

generic in the former scenario, they are not in the latter.” Booking.com, 915 F.3d at 183. The

Fourth Circuit explained that surveys of consumer understanding might be relevant to genericness

where “a coined word for a commercial product (such as ‘aspirin,’ ‘teflon,’ or ‘thermos’) . . . is

alleged to have become generic through common usage.” Hunt Masters, 240 F.3d at 255.

However, where, as here, “it is not necessary to determine whether [a] term has become generic

through common use,” surveys of consumer understanding are “irrelevant” to the question of

genericness. Id. There is ample evidence of common use of “pretzel crisps” prior to any association



applicant’s car design, which the applicant argued was protectable trade dress. Unique Motorcars
v. Carroll Hall Shelby Trust, Opposition Nos. 91150352 and 91155242, 2009 WL 722046, at *7–
8 (TTAB Mar. 4, 2009) (non-precedential). Thus, both of these decisions involved actual copying
of a mark, which is very different from the third-party generic uses described above.
10
   As explained previously, a “coined term” refers to a fanciful mark—that is, a made-up word
designed exclusively for use as a mark and having no other meaning than its trademark
significance. Sara Lee, 81 F.3d at 464; McCarthy § 11:6.


01313-001/00172714-1                            24
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 24 of 25
with Plaintiffs’ products. Plaintiffs acknowledge three articles in the record showing generic use

of the term prior to their claimed adoption of it in 2004. Further, in 2005, Princeton amended its

original trademark application to the Supplemental Register, a tacit admission that the term lacked

association in the minds of consumers sufficient to establish acquired distinctiveness at that time.

See Opp’n No. 92053001 at 257–60. It was not until December 2009, when Princeton applied to

register the mark on the Principal Register, that it even claimed that the term had actually acquired

secondary meaning. Opp’n No. 91195552 at A5152. Of course, Frito-Lay maintains that the term

has never acquired distinctiveness (as the TTAB found), but nevertheless, the record contains

ample evidence of common use of “pretzel crisps” before Plaintiffs can even colorably claim that

the term was associated with them or their products. As such, Plaintiffs’ survey evidence is

irrelevant to the genericness issue in this case.

                                              CONCLUSION

         The TTAB properly found “pretzel crisps” generic based on the extensive record before it;

the term was in common use before Plaintiffs adopted it and continued to be used and understood

as a generic term throughout the relevant time period considered by the TTAB. Plaintiffs’ “new”

evidence cannot change that determination. Because the TTAB’s decision on genericness is

supported by substantial evidence, the Court should grant summary judgment affirming it.

         This the 14th day of June, 2019.                Respectfully submitted,

 William G. Barber (admitted pro hac vice)                  /s/ Nathan A. White
 David E. Armendariz (admitted pro hac vice)              Nathan A. White, N.C. Bar No.: 48684
 PIRKEY BARBER PLLC                                       Alice C. Richey, N.C. Bar No.: 13677
 600 Congress Ave.; Suite 2120                            ALEXANDER RICKS PLLC
 Austin, Texas 78701                                      1420 East 7th Street, Suite 100
 Telephone: (512) 482-5223                                Charlotte, North Carolina 28204
 Facsimile: (512) 322-5201                                Telephone:     (704) 365-3656
 bbarber@pirkeybarber.com                                 Facsimile:     (704) 365-3676
 darmendariz@pirkeybarber.com                             alice@alexanderricks.com
                                                          nathan@alexanderricks.com



01313-001/00172714-1                                25
      Case 3:17-cv-00652-KDB-DSC Document 72 Filed 06/14/19 Page 25 of 25
